Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to Applicant’s response to election/restriction filed 09/29/2022. 
Claims 1-25 are currently pending.
The Drawings filed 06/07/2021 are approved by the examiner.
The IDS statement filed 11/08/2021 has been considered. An initialed copy accompanies this action.
Applicant’s election without traverse of Group I, claims 1-14, in the reply filed on 09/29/2022 is acknowledged.  Claims 15-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Interpretation
Applicant’s definition of the claimed term “major amount” set forth in the specification at para. [0067], e.g., meaning an amount greater than or equal to 50 wt.%, is noted. 
Applicant’s definition of the claimed term “KV40” set forth in the specification at para. [0023], e.g., meaning “kinematic viscosity at 40°C” and “the kinematic viscosity at 40 °C as measured in accordance with ASTM D445”, is noted. 
The claimed units of thermal conductivity “mW/mK” are construed as meaning milliwatts per meter-Kelvin
Claim 1 recites the thermal management fluid is “for use in an electrical system” and claims 2-5 further recite limitations to the electric system, which merely constitute intended use/purpose limitations of the thermal management fluid composition.  These limitations do not confer patentability to the claims since the recitation of an intended use does not impart patentability to otherwise old compositions and the recitation of a new intended use for an old product does not make claims to that product patentable.   
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  
In claim 1, Applicant is suggested to amend the phrase “wherein the base oil has both of the following enumerated properties:” to read as “wherein the base oil comprises:” or “wherein the base oil has:” in order to improve clarity in the claim.  It is noted the term “enumerated” does not appear to change the meaning of the term “properties” (i.e., “both of the following enumerated properties” has the same meaning as “both of the following properties”).
In claim 5, Applicant is suggested to amend “wherein fluid” to read as “wherein the thermal management fluid” in order to improve grammar and clarity in the claim. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 10, the equation “TCpred = 84.873 * (BC)-0.17” where TCpred is the predicted thermal conductivity measured in mW/mK (milliwatts per meter-Kelvin) and BC is the branch content of the thermal management fluid (recited in claim 1 as a mol%) is unclear so as to render the claim indefinite.  The units of the formula do not make sense, e.g., it is unclear how the branch content, in mol percent, to the power of -0.17 times a constant of 84.873 equals a value in milliwatts per meter-Kelvin.  Claim 11 is also indefinite for the same reason. 
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented. 
Claim Rejections - 35 USC § 102 & 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arickx et al. (US 2009/0001330).
As to claims 1-5, 7, and 8, Arickx et al. teach an electrical insulating oil composition for electrically insulating and cooling electrical equipment (abstract, para. 0001, 0002, and 0012, and claim 24) comprising an isomerized base oil (abstract and para. 0042-0043).  The isomerized base oil has a naphthene content within the claimed ranges of 30 wt.% or less and 25 wt.% or less (less than 10 wt.% naphthenic carbon, para. 0008, or 3-7 wt.%, para. 0062; the remainder of the base oil appears to be (iso)paraffinic carbon, para. 0041 and 0062).  
Although Arickx et al. fail to teach the isomerized base oil has a branch content of or within the ranges of about 15-30 mol% or about 15-25 mol% as claimed, Arickx et al. further teach the isomerized base oil is composed of isoparaffins having an extent of branching (para. 0041) and an embodiment of the isomerized base oil contains a branching index of less than or equal to 23.4 (para. 0054), which appears to overlap or at least encompass/correspond to the branch content ranges as claimed and therefore meet and/or render obvious the claimed branch content ranges under a prima facie case of obviousness.  In any event, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed branch content would flow naturally from the teachings of Arickx et al. since the reference discloses a composition/isoparaffinic base oil having substantially the same composition/main component as that claimed.
Any remaining claim limitations are optional since they are drawn to intended use/purpose limitations of the claimed thermal management fluid composition. 
	As to claim 6, Arickx et al. teach the base oil has a kinematic viscosity at 40°C of about 15 mm2/s or less or substantially overlapping the claimed range (between 6-20 mm2/s, para. 0062).
As to claims 9-11, Arickx et al. teach the composition is capable of a kinematic viscosity of 5 mm2/s (the composition has a kinematic viscosity at 100°C of between 2-7 mm2/s and kinematic viscosity at 40°C of between 6-20 mm2/s, para. 0062).  Although Arickx et al. fail to teach or quantify the thermal conductivity value as a function of kinematic viscosity (the claimed limitations the fluid has a thermal conductivity of about 110 mW/mK or greater at a kinematic viscosity of 5 mm2/s or the discovery that the thermal conductivity is at least 3% or at least 5% greater than a certain predicted value and/or correlation/equation), the claimed limitations appear inherent and/or would flow naturally from the reference’s fluid since the reference teaches the composition has property/use for cooling power and electrical equipment (para. 0012 and 0095 and claim 24), i.e., is capable of thermal conducting and transporting heat, and is capable of having an kinematic viscosity of 5 mm2/s within its operating range while also teaching the same composition/isoparaffinic base oil having substantially the same composition/main component, branching content, and naphthene content as that claimed.  See MPEP 2112 and 2145. 
As to claims 12-14, Arickx et al. teach the fluid further comprises various additives, e.g., antioxidant(s) (para. 0009, 0010, 0065, 0078, and 0079).  Arickx et al. teach an example where 0.005 wt.% of an amine-based antioxidant and 0.16 wt.% of a phenolic-based antioxidant are provided (para. 0103; the IUPAC names of the antioxidants are disclosed at para. 0099 and 0100).  Although the disclosed exemplary amounts of phenol-based antioxidant and amine-based antioxidant of Arickx et al. are slightly below the claimed ranges of 0.25 wt.% or greater and 0.5 wt.% or greater for the phenol-based antioxidant(s) and 0.1 wt.% or greater and 0.2 wt.% or greater for the amine-based antioxidant(s), at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive and provide the claimed limitations, i.e., increasing both amounts of amine- and phenol-based antioxidants, from the teachings of Arickx et al. since the reference further teaches providing a total amount of up to 3.0 wt.% antioxidant in the composition with a reasonable expectation of success in improving the oxidation stability of the composition and minimizing the development of sludge and acidity during storage, processing, and/or service (para. 0078).

Claims 1-12 are rejected under 35 U.S.C. 102(a)(1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over China (US 2019/0264121).
As to claims 1-5, 7, and 8, China teaches a fluid for use in an electric vehicle, e.g., cooling the motor or battery of an electric vehicle, (abstract, para. 0001-0003, 0015-0017, and 0201-0205) comprising a base oil as a major component (the fluid comprises more than 95 wt.% isoparaffins and is obtained from a feedstock, abstract and para. 0045; the fluid itself is a base oil) having a naphthene content of less than 30 wt.% and less than 25 wt.% (less than 3 wt.% naphthenes/naphthenics, abstract, Table showing Examples 1-3, and claim 20).
China further teaches the isoparaffins (which comprise >95 wt.% of the fluid) have branching rates determined using NMR and GC-MS where the fluid comprise saturated quaternary carbons, Cquat, of up to 3%, saturated carbon with one hydrogen, CHsat, of up to 20%, CH3 groups of short chains/methyl groups, CH3 short chain, (which indicate branching because the reference distinguishes the CH3 groups of these short chains versus the CH3 groups of long chains) of up to 15% and the remainder of the fluid comprise saturated carbon with two hydrogens, CH2 sat, and saturated carbon of long chains, CH3 long chain, more than 40% and less than 20%, respectively.  See para. 0134-0140.  The Examples in the Table have a sum of Cquat sat, CH sat, and CH3 short chain of 20.8%, 24.2%, and 17.3%, respectively, which appear to fail within the claimed branch content ranges of about 15-30 mol% or about 15-25 mol%.
In the event the exemplary values of the carbon saturation/substitutions in the Table do not sufficiently equate to the claimed branch content under the meaning of anticipation, the claimed branch content ranges still appear overlapped and/or encompassed by the disclosure at para. 0134-0140 under a prima facie case of obviousness.  At the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed branch content would flow naturally from the teachings of China since the reference discloses a composition/isoparaffinic base oil having substantially the same composition/main component as that claimed. 
Any remaining claim limitations are optional since they are drawn to intended use/purpose limitations of the claimed thermal management fluid composition. 
As to claim 6, China teaches the fluid has a kinematic viscosity at 40°C or KV40 of 15 mm2/s or less (see the specific values ranging from 2.495 to 3.870 mm2/s of the Examples in the Table). 
As to claims 9-11, China teach the fluid has various thermal conductivity values (Example 1 in the Table has a thermal conductivity of 0.130 W/mK at 28°C and 0.125 W/mK at 73°C and a KV40 of 2.495 mm2/s; Example 2 has a thermal conductivity of 0.135 W/mK at 27°C and 0.128 W/mK at 73°C and a KV40 of 2.944 mm2/s and Example 3 has a thermal conductivity of 0.138 W/mK at 23°C and 0.137 W/mK at 88°C and a KV40 of 3.870 mm2/s).  As to the claimed limitations the fluid has a thermal conductivity of about 110 mW/mK or greater (at least 0.110 W/mK) at a kinematic viscosity of 5 mm2/s or the discovery that the thermal conductivity is at least 3% or at least 5% greater than a certain predicted value and/or correlation/equation, the claimed limitations appear inherent of the reference’s fluid since the reference teach higher thermal conductivities the claimed value at lower viscosity (and are shown to further increase as temperature decreases; viscosity is a function of temperature and lowering the temperature would be expected to raise the viscosity and therefore also the thermal conductivity following the shown trends in the Table) and the reference teach the same composition/isoparaffinic base oil having substantially the same composition/main component as that claimed.  In any event, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art the claimed thermal conductivities/correlation at the specified kinematic viscosity value would flow naturally from the teachings of China for substantially the same reasons described above.  See MPEP 2112 and 2145. 
As to claim 12, China teaches the fluid further comprises an antioxidant (para. 0160 and 0167). 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over China (US 2019/0264121).
The disclosure of China is relied upon as set forth above.  
The reference teach the fluid further comprises additives, e.g., at least one antioxidants, as described above.  
China further teaches an antioxidant additive delays the degradation and maintain viscosity of the composition in service (para. 0168).  Amine-based antioxidants and phenol-based antioxidants are named as preferred and commonly used antioxidants for the composition (para. 0169-0172).  China further teaches the composition can contain all types of antioxidant additives known to the skilled person and the composition contains a total amount of 0.5-2 wt.% of the antioxidant(s) (para. 0174 and 0176). 
Accordingly, even though the reference fail to teach the composition contains at least 0.25 wt.% or at least 0.5 wt.% of phenol-based antioxidant(s) and at least 0.1 wt.% or at least 0.2 wt.% of amine-based antioxidant(s) under the meaning of anticipation, at the time of the effective filing date it would have been obvious to a person of ordinary skill in the art to arrive and provide the claimed limitations from the teachings of China since the reference further teach providing a mixture of antioxidants containing at least an amine-based antioxidant and a phenol-based antioxidant in a total amount of up to 2 wt.% of the composition with a reasonable expectation of success in order to prevent degradation and stabilize the viscosity of the composition during use. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the Examiner and are considered to be cumulative to or less material than the prior art references relied upon or described above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
October 18, 2022